Case 1:21-mc-00501-PGG Document 1-6 Filed 06/29/21 Page 1 of 6




                        Exhibit D
                                                        RAK0001057
                     Case 1:21-mc-00501-PGG Document 1-6 Filed 06/29/21 Page 2 of 6



From:              Naser Bustami [naserbustami@gmail.com]
Sent:              4/4/2015 2:52:27 PM
To:                Jamie Buchanan [jamie.buchanan@msn.com]
Subject:           Re: Farhad Azima


As for Farhad I would say get AH on the case to check with the boss on what exactly he wants done.

Sent from my iPhone

On 4 Apr 2015, at 5:35 pm, Jamie Buchanan <jamie.buchanan@msn.com> wrote:

           See below


           From: Amir Handjani fmailto:ahandiani@qmail.com1
           Sent: 04 April 2015 17:23
           To: Jamie Buchanan
           Subject: Re: Farhad Azima

           I'm not sure that's possible at the moment. I don't know what basis you would target him. Thoughts?

           Best,
           AAH

           Sent from my BlackBerry 10 smartphone.

           From: Jamie Buchanan
           Sent: Saturday, April 4, 2015 1:56 PM
           To: 'Amir Handjani'
           Subject: Farhad Azima

           Good afternoon. HHSS had wanted us to target FA - on what basis would we do this? Thanks




                                                                                                                 H7/269/1
                                                         RAK000106Q
                    Case 1:21-mc-00501-PGG Document 1-6 Filed 06/29/21 Page 3 of 6



From:            Naser Bustami [naserbustami@gmail.com]
Sent:            4/4/2015 6:54:26 PM
To:              Jamie Buchanan [jamie.buchanan@msn.com]
Subject:         Re: Farhad Azima


I think next week Amir is in town so we can both hook up with him and brain storm it.

Sent from my iPhone

On 4 Apr 2015, at 10:34 pm, Jamie Buchanan <jamie.buchanan@msn.com> wrote:

           AH has no idea how we might go after him. J


           From: Naser Bustami fmailto:naserbustami@qmail.com1
           Sent: 04 April 2015 18:52
           To: Jamie Buchanan
           Subject: Re: Farhad Azima

           As for Farhad I would say get AH on the case to check with the boss on what exactly he wants done.

           Sent from my iPhone

           On 4 Apr 2015, at 5:35 pm, Jamie Buchanan <jamie.buchanan@msn.com> wrote:

                  See below


                  From: Amir Handjani fmailto:ahandiani@qmail.com1
                  Sent: 04 April 2015 17:23
                  To: Jamie Buchanan
                  Subject: Re: Farhad Azima

                   I'm not sure that's possible at the moment. I don't know what basis you would target
                   him. Thoughts?

                  Best,
                  AAH

                  Sent from my BlackBerry 10 smartphone.

                   From: Jamie Buchanan
                   Sent: Saturday, April 4, 2015 1:56 PM
                   To: 'Amir Handjani'
                   Subject: Farhad Azima

                  Good afternoon. HHSS had wanted us to target FA - on what basis would we do this?
                  Thanks
                                                  RAK0001061
               Case 1:21-mc-00501-PGG Document 1-6 Filed 06/29/21 Page 4 of 6



From:       Naser Bustami [naserbustami@gmail.com]
Sent:       4/4/2015 7:01:40 PM
To:         Amir Handjani [ahandjani@gmail.com]; Jamie Buchanan [jamie.buchanan@msn.com]
Subject:    Farhad Azima




Dear brother Amir,
It was really nice to catch up with you two weeks ago.
I have had few discussions with boss about FA and he is adamant that we bring charges against him. He was
very happy that you told him that FA is no longer asking for the $8 m.
The boss told me that you have checked with your people and confirmed back to him that the boys with the
hotel are no issue now and we should not be intimidated by them and that FA may not be orchestrating
thi s.
He wants me to get you on the case to file some sort of charges against Farhad.
He also told me today that you have another channel that you are using with khater.
When are you next in town so that me you and lamie could hook up and coordinate our attack.
Khater is playing our boss using Sylvain and the latest stunt that I heard today is that he did not turn
up to the meeting in London as he did not want to meet the lawyers however he is only interested to meet
Sylvain and mohammed Al qadi .
Sent from my iPhone
                                                    RAK٥٥٥H59
                  Case 1:21-mc-00501-PGG Document 1-6 Filed 06/29/21 Page 5 of 6



From:          Amir Handjani [ahandjani@gmail.c٥m]
Sent:          7/2٥/2٥15 7:52:15 AM
To:            Jamie Buchanan [jamie.buchanan@msn.c٥m]
Subject:       Re: NB



I am available now.

On Monday, July 2٥, 2015, Jamie Buchanan <iamie.buchanan@msn.com> wrote:
 I am in London and have a breakfast meeting at 7.45 that will be over by 8.45 when I could FaceTime in a cAb
 it Skype at dechert at 9.30?

 Sent ftom my iPhone

 On 20 Jul 2015, at 07:16, Amir Handjani <ahandiani@gmail.com> wrote:

           How about in 30 mins?

           On Monday, July 20, 2015, Jamie Buchanan <iamie.buchanan@msn.com> wrote:
            Let me know if you wish to chat later - speaking to AF early afternoon.

            Sent ftom my iPhone

            On 19 Jul 2015, at 19:20, Amir Handjani <ahandjani@gmail.com> wrote:

                  Talking to the boss now. He wants me to respond to the little guy in an email
                  and to coordinate with you.

                  On Sunday, July 19, 2015, Jamie Buchanan <jamie.buchanan@msn.com>
                  wrote:
                   NB says the Boss wants criminal stuff taken out of letter and to go after FA
                   subject to guidance from AF.


                   Nothing ELSE new from NB - will speak to AF tomorrow and fill you in.




                  Sent ftom Gmail Mobile




           Sent ftom Gmail Mobile




Sent ftom Gmail Mobile
                                                  RAK٥٥٥H58
                Case 1:21-mc-00501-PGG Document 1-6 Filed 06/29/21 Page 6 of 6



From:        Amir Handjani [ahandjani@gmail.c٥m]
Sent:        7/19/2.15 6:2٥:17 PM
To:          Jamie Buchanan [jamie.buchanan@msn.c٥m]
Subject:     Re: NB



Talking to the boss now. He wants me to respond to the little guy in an email and to coordinate with you.

On Sunday, July 19, 2015, Jamie Buchanan <iamie.buchanan^).msn.com> wrote:
 NB says the Boss wants criminal stuff taken out of letter and to go after FA - subject to guidance ftom AF.


 Nothing ELSE new from NB - will speak to AF tomorrow and fill you in.




Sent ftom Gmail Mobile
